TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2013



                                     NO. 03-11-00892-CV


                                     In the Matter of J. G.




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that, it appearing that the appellant

is indigent and unable to pay costs, no adjudication as to costs is made, and that this decision be

certified below for observance.